 Case 1:20-cv-01464-BMC Document 29 Filed 06/17/21 Page 1 of 1 PageID #: 142

                     Law Offices of Colin Mulholland
                                      Employment and Civil Litigation

30-97 Steinway Street                                                         Telephone: (347) 687-2019
Suite 301-A                                                                  cmulhollandesq@gmail.com
Astoria, NY 11103

VIA ECF

Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201                                                      June 17th, 2021

                        Re: Suarez, et al. v. Gakk Restaurant Inc., et al.
                            Case No.: 20-cv-1464
Your Honor:

        The parties jointly request a referral to the EDNY Mediation program in lieu of a

settlement conference before a Magistrate Judge.            The parties had originally contemplated

finding a mediator through the EDNY program panel, for a variety of reasons, and to conduct a

mediation by ZOOM with a private mediator through the Program. If it is all the same to the

Court, the parties would respectfully request such a referral during the pendency of the reigning

briefing schedule.


                                       Respectfully Submitted,

                                        /s/ Colin Mulholland, Esq.
